
	

114 HR 4078 IH: Give States a Chance Act of 2015
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4078
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2015
			Mr. Yoho (for himself, Mr. Jones, and Mr. Posey) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To authorize the Governor of any State in which it is proposed to place or resettle a Syrian
			 refugee to refuse such placement or resettlement if the Governor makes
			 certain certifications, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Give States a Chance Act of 2015. 2.FindingsThe Congress finds as follows:
 (1)On November 13, 2015, 3 teams of radical Islamic terrorists staged coordinated attacks at 6 locations throughout Paris.
 (2)ISIS leader Abu Bakr al-Baghdadi ordered this cowardly attack on innocent civilians. (3)At least one of the attackers carried a fake Syrian passport and arrived among the refugees from the Syrian conflict.
 (4)The recent attacks in Paris illustrate the seriousness of the threats posed by extreme radical Islamic terrorists groups and those sympathetic to their cause.
 (5)President Obama has stated that the United States will take in at least 10,000 Syrian refugees. (6)The potential of ISIS and other terrorist groups inserting terrorists in the flow of refugees is high, as demonstrated by the attacks in Paris.
 (7)The governors of Alabama, Arizona, Arkansas, Florida, Georgia, Idaho, Illinois, Indiana, Iowa, Kansas, Louisiana, Maine, Massachusetts, Michigan, Mississippi, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, North Carolina, Ohio, Oklahoma, South Carolina, Tennessee, Texas, Wisconsin, Wyoming, South Dakota, and Maryland already have stated that they are opposed to receiving Syrian refugees in their States.
 (8)The primary responsibility of the Federal Government is to provide for the common defense of our Nation.
			3.Authority of States to refuse receipt of refugees
 (a)States authorized To actThe Governor of any State in which it is proposed to place or resettle a refugee (as defined in section 101(a)(42) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(42))) who is an alien described in subsection (b) may refuse such placement or resettlement if the Governor certifies that the Governor—
 (1)has not properly been informed of the intended sponsorship process for the refugee; (2)has determined that the proposed location for the refugee within the State is inappropriate because the proportion of refugees and comparable entrants in the population in the location area is too high; or
 (3)is not reasonably satisfied that the refugee does not post a security threat. (b)Aliens describedAn alien is described in this subsection if the alien—
 (1)is a national of Syria; or (2)has no nationality and the country in which the alien last habitually resided is Syria.
 (c)Limitation on liabilityA State may not be held liable in any Federal civil action for any decision described in subsection (a).
			4.Review of refugees to identify security threats
 (a)CertificationA covered refugee may not be admitted to the United States until the Secretary of Homeland Security, in consultation with the Attorney General, the Director of the Federal Bureau of Investigation, and the Director of National Intelligence, certifies to Congress that that covered refugee is not a security threat to the United States.
 (b)Inspector general review of certificationsThe Inspector General of the Department of Homeland Security shall review 20 percent of all certifications made under subsection (a) each fiscal year.
 (c)FBI background investigationThe Director of the Federal Bureau of Investigation shall take all actions necessary to ensure that each covered refugee receives a thorough background investigation prior to admission. A covered refugee may not be admitted until the Director certifies that the covered refugee has received such a background investigation.
 (d)DefinitionThe term covered refugee means any alien applying for admission to the United States as a refugee who— (1)is a national or resident of Iraq or Syria;
 (2)has no nationality and whose last habitual residence was in Iraq or Syria; or (3)has been present in Iraq or Syria at any time on or after March 1, 2011.
				
